O’CONNELL, Circuit Judge
(dissenting).
I agree with the majority of this court that the counts of an indictment are separate and distinct, and that the district judge properly so informed the jury. I cannot, however, dispose of the instant appeal on that basis.
As the majority noted, there was a particularly close interrelationship between the counts with which Ward was confronted. *959Lacking direct evidence that Ward knowingly sought and obtained an illegal deferment for Peskin, the Government assuredly could and did present to the jury the pattern of Ward’s behavior at the time and subsequent thereto as circumstantial evidence of his state of mind. At the trial of the instant case, however, the Government went much further. Through the testimony of at least six witnesses, one of whom was Ward himself, the Government established that neither Ward nor the Marine Welding Company, at any time after the deferment was granted, communicated with Peskin’s draft board. When this is coupled with the charge to the jury that, “under the regulations that were promulgated pursuant to this law, it was the duty of every classified registrant within ten days after the occurrence, and any other person within ten days after knowledge thereof to report to the local board in writing any fact that’ might result in such registrant being placed in a different classification,” 1 it seems to me apparent that the jury had a weighty basis for inferring that, by failing to perform a legal duty, Ward betrayed the presumably evil design behind the letter which he sent to Peskin’s draft board. This is not a case in which the proof of the Government stopped at the point of showing conduct inconsistent with innocence. It affirmatively indicated that Ward had committed a second offense in an effort to camouflage his initial misdeed. Neither the prosecution nor the court below, of course, intended to take advantage of Ward, as both court and counsel then labored under the misapprehension that such legal duty did exist; but I believe nevertheless the fact remains that Ward, able to explain his failure to notify the board only on the ground of ignorance of the regulation, was placed in an unfair and prejudicial position.
With reference to Ward’s defense that “I never — all my experience with the company, I have never received any notice from the draft board stating that any notification should be sent to them, and the first that I ever knew about it was very small printing on a form or something that you showed one time.2 That is the only time I knew about it, and what I read in the indictment,” it is important to note that the record in the court below did not refute his assertion. The court charged the jury that, according to his recollection, the “form 59” mailed to the Marine Welding Company “said that it was their duty to report to the board and give the board notice of any change of status”; but examination of the form 59 reveals that there was no such notation. Another form, 42-A, which did so inform employers, was never sent to the Marine Welding Company in connection with Peskin. On rebuttal the Government adduced no testimony that a form 42-A had ever been filed by the Marine Welding Company on any other employee, or that the Marine Welding Company had ever notified any draft board of a fact which might have resulted in a change of the draft classification of any of its other employees. Consequently, the uncontroverted assertion by Ward that he was ignorant of the regulation, an averment with evidential support, might well have been nonetheless deprived of its probative force; for the jury, informed that such a legal duty did exist, and from that fallacious foundation being warranted in reasoning that Ward must have been aware of the obligation,3 would have been justified in attaching negligible credibility to Ward’s testimony in this regard. Whether or not Ward knew of the regulation could have been relevant only as to the aiding-and-a'betting count, since ignorance of the law would not have excused performance of the duty, had the regulation imposed one. A jury at a new trial, on the other hand, freed of the errors in approach induced by the fourth count, could justly determine whether Ward’s failure to *960notify the Board tended to prove his guilt of the aiding-and-abetting charge; or was attributable to lack of information.4
The majority opinion likens the issue under consideration to a general situation where' one of the multiple counts of an indictment is not sent to the jury or is quashed. As I see the problem, however, the issue is much deeper. Ward stood trial on a charge which 'in fact was not .criminal, but which was treated a-s criminal by the court and so considered by the jury. The elements making up that supposed offense were also used as items of proof of another charge which did cover a criminal act. This jury, in my opinion, never had the opportunity to see and weigh the evidence in proper perspective.
In Kotteakos v. United States, 1946, 328 U.S. 750, 764-765, 66 S.Ct. 1239, 1248, 90 L.Ed. 1557, the Supreme Court said: “If, when all is said and done, the conviction is sure that the error did not influence the jury, or had but very slight effect, the verdict and the judgment should stand, except perhaps where the departure is from a constitutional norm or a -specific command of Congress. Bruno v. United States, supra, [308 U.S. 287 at page 294, 60 S.Ct. 198 at page 200, 84 L.Ed. 257]. But if one cannot say, with fair assurance, after pondering all that happened without stripping the erroneous action from the whole, that the judgment was not substantially swayed ■by the error, it is impossible to conclude that substantial rights were not affected. The inquiry.cannot be merely whether there was enough to support the result, apart from the phase affected by the error. It is father, even so, whether the error itself had substantial influence. If so, or if one is left in grave doubt, the conviction cannot stand.” (Emphasis supplied). Because 1 cannot dispel the substantial doubt that the jury unfortunately may-have inferred from the apparent and defenseless guilt of Ward on the fourth count that his failure to notify the board was the element which established his guilt on the second count -as well, I believe that the unusual circumstances1 of .this case compel the ordering of a new trial wherein all doubts as to due process are. eliminated.
Accordingly, I would reverse the judgment of the district court and order the granting of a new trial.

 Emphasis supplied.


 Ward was probably referring to the Eorm 57 of the draft board, which form was sent to the employee but not to the employer.


 The jury would have so concluded not only because the trial judge incorrectly stated that shell a notation was sent the Marine Welding Company with reference to Peskin, but also because it was likely that an employer of a sizable number of men doubtless became acquainted with that alleged responsibility in the regular course of its business.


 It is probably unnecessary to add that the Government would not have to prove that Ward knew of the regulation to convict of aiding-and-abetting. Obvious-Iy, Ward could have been guilty of the offense, and yet unaware of the regulation.